UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7392



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALPHONZO WILSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-99-33)


Submitted:   November 19, 2003            Decided:   December 5, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alphonzo Wilson, Appellant Pro Se.    Felice McConnell Corpening,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alphonzo Wilson appeals the district court’s order denying his

motion for modification of sentence.       We have reviewed the record

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.       See United States v. Wilson, No.

CR-99-33 (E.D.N.C. Aug. 19, 2003).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2